[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               DECEMBER 14, 2006
                                 No. 05-16354                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                       D. C. Docket No. 97-00035-CR-UUB

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                       versus

MARCARIO RINCON,

                                                         Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                               (December 14, 2006)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Macario Rincon, a federal prisoner proceeding through counsel, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 195-
month sentence. After review, we affirm.

       In 1998, Rincon was sentenced to 135 months’ imprisonment for car-

jacking, in violation of 18 U.S.C. § 2119, and to a consecutive sixty months’

imprisonment for use of a firearm during the commission of a violent crime, in

violation of 18 U.S.C. § 924(c). In 2005, Rincon filed a motion to reduce his

sentence under 18 U.S.C. § 3582(c)(2), arguing that Amendment 599 1 to the

Sentencing Guidelines should be applied retroactively. Although the district court

agreed that Amendment 599 applied retroactively, it denied Rincon’s motion.

Rincon filed a timely notice of appeal.

        We review the district court’s decision to deny a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(2) for abuse of discretion. United States v.

Vazquez, 53 F.3d 1216, 1228 (11th Cir. 1995).

       On appeal, Rincon first argues that the district court abused its discretion in

denying his § 3582(c)(2) motion because the district court decided the motion




       1
        Amendment 599 clarified “under what circumstances defendants sentenced for violations
of 18 U.S.C. § 924(c) in conjunction with convictions for other offenses may receive weapon
enhancements contained in the guidelines for those other offenses.” U.S.S.G. app. C, amend. 599,
reason for amend. (2000). Specifically, Amendment 599 directed that a weapon enhancement could
not be applied to the guideline calculation for certain underlying offenses if a sentence was also
imposed for a violation of § 924(c). Id. Amendment 599 may be applied retroactively. U.S.S.G.
§ 1B1.10 (2000); U.S.S.G. app. C, amend. 607, reason for amend. (2000).


                                                2
without a hearing.2 Rincon’s argument that United States v. Booker, 543 U.S. 220,

125 S. Ct. 738 (2005), required the district court to hold a hearing before ruling on

his § 3582(c)(2) motion is meritless. Not only did Rincon fail to request a hearing

before the district court, but Booker is inapplicable to § 3582(c)(2) motions. See

United States v. Moreno, 421 F.3d 1217, 1220-21 (11th Cir. 2005), cert. denied,

126 S. Ct. 1643 (2006).

       Rincon also argues that the district court abused its discretion when its order

denied Rincon’s § 3582(c)(2) motion without expressly addressing all of the 18

U.S.C. § 3553(a) factors. Pursuant to 18 U.S.C. § 3582(c)(2), a court may reduce a

defendant’s term of imprisonment, upon motion of the defendant, where the

defendant “has been sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.” 18

U.S.C. § 3582(c)(2). In considering a § 3582(c)(2) motion, the court must engage

in a two-part analysis. United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).

First, the court must “recalculate the sentence under the amended guidelines.” Id.

Second, the court must “decide whether, in its discretion, it will elect to impose the

newly calculated sentence under the amended guidelines or retain the original



       2
       After the original sentencing judge died, the case was reassigned to the district court judge
who decided the § 3582(c)(2) motion upon review of the parties’ submissions and the record in the
case.

                                                 3
sentence. This decision should be made in light of the factors listed in 18 U.S.C.

§ 3553(a).” Id. at 781.3

      In considering a § 3582(c)(2) motion, “a district court commits no reversible

error by failing to articulate specifically the applicability--if any--of each of the

section 3553(a) factors, as long as the record demonstrates that the pertinent factors

were taken into account by the district court.” United States v. Eggersdorf, 126
F.3d 1318, 1322-23 (11th Cir. 1997) (concluding that district court provided

sufficient reasons and considered the pertinent factors in its short order by

referencing the government’s brief, which enumerated specific elements relevant to

the § 3553(a) inquiry).

      In Rincon’s case, the district court properly complied with the Bravo



      3
       The factors set forth in 18 U.S.C. § 3553(a) include:
      (1) the nature and circumstances of the offense and the history and characteristics of
      the defendant;
      (2) the need for the sentence imposed – (A) to reflect the seriousness of the offense,
      to promote respect for the law, and to provide just punishment for the offense; (B)
      to afford adequate deterrence to criminal conduct; (C) to protect the public from
      further crimes of the defendant; and (D) to provide the defendant with needed
      educational or vocational training, medical care, or other correctional treatment in
      the most effective manner;
      (3) the kinds of sentences available;
      (4) the kinds of sentence and the sentencing range [applicable] . . .
      (5) any pertinent policy statement . . .
      (6) the need to avoid unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct; and
      (7) the need to provide restitution to any victims of the offense.



                                                4
two-part analysis. First, as both parties concede, the court correctly recalculated

Rincon’s amended guidelines range.

       Second, the district court then properly considered the § 3553(a) factors.

Specifically, in its written order, the district court expressly stated that its decision

about Rincon’s sentence reduction was governed by the factors set forth in 18

U.S.C. § 3553(a) and that “among the factors listed in § 3553(a) is the need for the

sentence imposed to reflect the seriousness of the offense, to promote respect for

the law and to provide just punishment for the offense, to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes of the

defendant.” The district court then stated that “in light of the circumstances of this

case, those factors outweigh[ed] all of the other listed considerations.” The district

court then noted that “this case arose out of the car-jacking of a bus in the streets of

Miami, Defendant and his accomplice pointed two guns at the bus driver,

threatened to kill him, struck him in the head causing injuries that required medical

treatment and robbed him.” Therefore, the record reflects that the district court

properly considered and weighed the § 3553(a) factors. The fact that the district

court decided that certain factors outweighed other listed factors does not show that

it failed to consider adequately those other listed § 3553(a) factors.

       Accordingly, the district court did not abuse its discretion in denying



                                             5
Rincon’s motion to reduce his sentence under 18 U.S.C. § 3582(c)(2), and, thus,

we affirm.

      AFFIRMED.




                                        6